DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is responsive to the amendments and remarks received 15 November 2021. Claims 13 - 23, 27, 28 and 33 - 35 are currently pending. 

Claim Objections
Claim 33 is objected to because of the following informalities: Lines 6 - 7 of claim 33 recite, in part, “sensors; generate one or more virtual models for each of” which appears to contain a grammatical error. The Examiner suggests amending the claim to --sensors; generating one or more virtual models for each of-- in order to improve the clarity and precision of the claims. Appropriate correction is required.
Claim 33 is objected to because of the following informalities: Lines 8 - 9 of claim 33 recite, in part, “sensors; generate a real time 4D virtual model of a geographic area” which appears to contain a grammatical error. The Examiner suggests amending the claim to --sensors, generating a real time 4D virtual model of a geographic area-- in order to improve the clarity and precision of the claims. Appropriate correction is required.
The objections to claims 13, 16, 18, 23, 25 and 35, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 15 November 2021.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In the amendment received 07 October 2019 claim 27 has been newly added and further requires “display[ing]… past and present path data of the at least one object, wherein path data includes a sensor identity, geospatial location, an object height, an object width… an object heading, and an object speed of a plurality of path segments.” (emphasis added) The amendment received 15 November 2021 maintained the claim limitation(s) identified herein above. The Examiner cannot find support for the newly added/maintained claim limitation(s) in the original disclosure. Particularly, the Examiner and present path data of the at least one object nor displaying, or even determining, path data including an object speed of a plurality of path segments. The Examiner asserts that, at best, the original disclosure describes that a user may view a live streaming feed or recently recorded video, that an object’s speed can be simulated, that trajectories of objects can be plotted and paths forecasted, that a distance of an object to a detector may be displayed, that motion blobs may be displayed, that a motion path may be displayed, that motion rectangles may be displayed, that a speed of an object may be calculated, that real-time information and metrics may be provided to a user and that fragments of information can be combined and analyzed by the present invention, see at least figure 32, page 4 paragraphs 0072 - 0075 and 0078 - 0079, page 10 paragraph 0186, page 11 paragraph 0214, page 12 paragraphs 0218, 0224 and 0227, page 13 paragraphs 0238 and 0244 - 0246 and page 15 paragraph 0275 of the instant application’s corresponding patent application publication. However, the Examiner asserts that the aforementioned cited portions of the instant application do not disclose, describe or support displaying past and present path data of the at least one object or displaying past and present path data of the at least one object, wherein path data includes… an object speed of a plurality of path segments. The Examiner asserts that the original disclosure is silent regarding “display[ing]… past and present path data of the at least one object” and “display[ing]… path data of the at least one object, wherein path data includes… an object speed of a plurality of path segments.” Additionally, the Examiner asserts that the original disclosure is silent even in regards to determination of an object speed of a plurality of path segments. As such, the Examiner asserts that “display[ing], via the multi-detector 
The rejections to claims 14, 16 - 18, 20, 22, 24 - 26 and 28 - 32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are hereby withdrawn in view of the amendments and remarks received 15 November 2021.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the spatial environment" in lines 5 - 6. There is insufficient antecedent basis for this limitation in the claim.
The rejections to claims 22 and 24 - 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 15 November 2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13 - 23, 27, 28 and 33 - 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 15 November 2021 have been fully considered but they are not persuasive.
On pages 14 - 16 of the remarks the Applicant’s Representative argues that claim 27 is supported by the original disclosure. The Applicant’s Representative argues that claim 27 limitation(s), “display[ing]… past and present path data of the at least one object, wherein path data includes a sensor identity, geospatial location, an object height, an object width, an object heading, and an object speed of a plurality of path segments” is supported by the original disclosure at least because “in light of the disclosure, one of ordinary skill in the art would appreciate that the present system, when presenting video from remote sites to a user, would communicate path data of the at least one object because ‘combin[ing] fragments of information, correlat[ing] between detectors, and analyz[ing| the information’ requires processing such details.” Furthermore, the Applicant’s Representative argues that “the system presents past and present path data” because the instant disclosure discloses that after “an alarm notification, a user 115 or 114 may retrieve live streaming feed or view recently recorded high-resolution digital video or images”. The Examiner respectfully disagrees. The Examiner asserts that, at best, the original disclosure describes or recently recorded video, that an object’s speed can be simulated, that trajectories of objects can be plotted and paths forecasted, that a distance of an object to a detector may be displayed, that motion blobs may be displayed, that a motion path may be displayed, that motion rectangles may be displayed, that a speed of an object may be calculated, that real-time information and metrics may be provided to a user and that fragments of information can be combined and analyzed by the present invention, see at least figure 32, page 4 paragraphs 0072 - 0075 and 0078 - 0079, page 10 paragraph 0186, page 11 paragraph 0214, page 12 paragraphs 0218, 0224 and 0227, page 13 paragraphs 0238 and 0244 - 0246 and page 15 paragraph 0275 of the instant application’s corresponding patent application publication. However, the Examiner asserts that the aforementioned cited portions of the instant application do not disclose, describe or support displaying… past and present path data of the at least one object or displaying… path data of the at least one object, wherein path data includes… an object speed of a plurality of path segments. Moreover, the Examiner asserts that nothing within the instant application’s description that the present invention may combine and analyze fragments of information when detecting and tracking objects would lead one of ordinary skill in the art to understand that both past and present path data of an object is displayed when video is presented to a user at least because viewing a live streaming feed or recently recorded video does not require the claimed path data to be displayed. Furthermore, the Examiner asserts that the live streaming feed and recently recorded video disclosed by the instant and present path data of the at least one object” (emphasis added) whereas page 4 paragraph 0072 of the instant application’s corresponding patent application publication recites that “a user 115 or 114 may retrieve live streaming feed or view recently recorded high-resolution digital video or images” (emphasis added), i.e. instant claim 27 requires displaying both past and present path data whereas the cited portion of the instant disclosure merely supports displaying either past or present video data. Thus, the Examiner asserts that the original disclosure is silent regarding displaying past and present path data of the at least one object and displaying past and present path data of the at least one object, wherein path data includes… an object speed of a plurality of path segments. Additionally, the Examiner asserts that the original disclosure is silent even in regards to determination of an object speed of a plurality of path segments. As such, the Examiner asserts that “display[ing]… past and present path data of the at least one object, wherein path data includes a sensor identity, geospatial location, an object height, an object width, an object heading, and an object speed of a plurality of path segments” is not supported by the original disclosure. Therefore, the Examiner asserts that claim 27 is not supported by the original disclosure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 - 21, 23, 28, 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins et al., “A System for Video Surveillance and Monitoring”, Tech. Report CMU-RI-TR-00-12, Robotics Institute, Carnegie Melon University, May 2000, pages 1 - 69 in view of Arpa et al. U.S. Publication No. 2003/0085992 A1.

-	With regards to claims 13 and 33, Collins et al. disclose a video management system and a method of operating a video management system, (Collins et al., Abstract, Pg. 1 § 1 ¶ 1, Pg. 2 § 2 ¶ 1 - Pg. 3 § 2.1 ¶ 2, Pg. 2 Fig. 1, Pg. 3 Fig. 2, Pg. 5 § 2.2 - Pg. 6 § 2.3, Pg. 5 Fig. 4, Pg. 9 § 2.5 - Pg. 10 § 3 ¶ 1) comprising: a video appliance controller (Collins et al., Pg. 1 § 1 ¶ 3, Pg. 2 § 2 - Pg. 3 § 2.1 ¶ 3, Pg. 2 Fig. 1, Pg. 3 Fig. 2, Pgs. 9 - 10 § 2.5) including: controller hardware of at least one controller processor and controller memory operably coupled to the at least one controller processor; (Collins et al., Pg. 1 § 1 - Pg. 2 § 2, Pg. 2 Fig. 1, Pg. 3 Fig. 2, Pg. 3 § 2.1 ¶ 2 - 3, Pgs. 9 - 10 § 2.5) and instructions based on the one or more virtual models. Pertaining to analogous art, Arpa et al. disclose a video management system and a method of operating a video management system, (Arpa et al., Abstract, Figs. 1 - 3 & 6 - 11D, Pg. 1 ¶ 0012, Pg. 2 ¶ 0026 - 0029) comprising: receiving sensor data from one or more operably coupled sensors, (Arpa et al., Abstract, Figs. 1 - 4 & 7 - 10, Pg. 1 ¶ 0012, Pg. 2 ¶ 0026 - 0029, Pg. 3 ¶ 0031 - 0033 and 0035 - 0037, Pg. 4 ¶ 0046, Pg. 5 ¶ 0048 - 0051) generating one or more virtual models for each of the 

-	With regards to claim 14, Collins et al. in view of Arpa et al. disclose the video management system of claim 13, wherein the at least one physical attribute includes an object height, an object width, an object heading, and an object speed. (Collins et al., Pg. 7 First-Full Paragraph - Second-Full Paragraph, Pg. 7 § 2.4 ¶ 2, Pg. 20 § 3.2 - Pg. 21 Line 9, Pg. 26 § 3.3.1 ¶ 1, Pg. 27 Last Paragraph, Pg. 42 § 3.5, Pg. 55 First-Full Paragraph)

-	With regards to claim 15, Collins et al. in view of Arpa et al. disclose the video management system of claim 13, wherein the coordinate system is a global positioning system (GPS). (Collins et al., Pg. 5 First-Full Paragraph, Pg. 49 Last Paragraph - Pg. 51 § 4.3 ¶ 1, Pg. 50 Fig. 6) 

-	With regards to claim 16, Collins et al. in view of Arpa et al. disclose the video management system of claim 13, wherein the instructions that, when executed on the controller hardware, cause the controller hardware to identify each of the at least one object present within the spatial environment, such that the at least one object can be tracked independently. (Collins et al., Pg. 1 § 1 ¶ 3 - 4, Pg. 3 § 2.1 ¶ 1 - 3, Pg. 5 § 2.2 ¶ 1 - 2, Pg. 7 Subsection “Object Controls”, Pg. 10 § 3 ¶ 1, Pg. 20 § 3.2 - Pg. 21 First Full Paragraph, Pgs. 23 - 23 

-	With regards to claim 17, Collins et al. in view of Arpa et al. disclose the video management system of claim 13, wherein the instructions that, when executed on the controller hardware, cause the controller hardware to further update the geospatial location, the at least one physical attribute, and a sensor identity in real time. (Collins et al., Pg. 1 § 1 ¶ 1 and 3 - 4, Pg. 10 Second-Full Paragraph - § 3 ¶ 1, Pg. 20 § 3.2 - Pg. 21 Line 9, Pgs. 23 - 25 Subsection “Hypothesis Tracking and Updating”, Pg. 26 § 3.3.1 - Pg. 27 Last Paragraph, Pgs. 42 - 43 § 3.5, Pg. 54 § 4.4 - Pg. 57 § 5.1) 

-	With regards to claim 18, Collins et al. disclose the video management system of claim 13, wherein the instructions that, when executed on the controller hardware, cause the controller hardware to further update the geospatial location, the at least one physical attribute, and a sensor identity, for a period of time after the at least one object is no longer active. (Collins et al., Pg. 10 § 3 ¶ 1, Pg. 20 § 3.2 - Pg. 21 Line 9, Pgs. 23 - 25 Subsection “Hypothesis Tracking and Updating”, Pg. 26 § 3.3.1 - Pg. 27 Last Paragraph, Pg. 55 First-Full Paragraph - Pg. 60 Line 4) 

-	With regards to claim 19, Collins et al. in view of Arpa et al. disclose the video management system of claim 13, further comprising: a management server (MS) including MS hardware of at least one MS processor and MS memory operably coupled to the at least one MS processor; (Collins et al., Pg. 1 § 1 ¶ 3, 

-	With regards to claim 20, Collins et al. in view of Arpa et al. disclose the video management system of claim 19, wherein the instructions that, when executed on the MS hardware and based on a new alarm-level event or an updated alarm-level event, cause the MS hardware to further group the at least one alarm-level event (Collins et al., Pg. 3 § 2.1 ¶ 1, Pg. 5 § 2.2 ¶ 1 - 2, Pg. 5 Fig. 4, Pgs. 7 - 8 § 2.4, Pg. 20 § 3.2 - Pg. 21 First Full-Paragraph, Pgs. 23 - 25 Subsection “Hypothesis Tracking and Updating”, Pgs. 42 - 43 § 3.5, Pg. 43 Figs. 29 & 30) and store the grouped at least one alarm-level event as a package. (Collins et al., Pg. 1 § 1 ¶ 3, Pg. 3 § 2.1 ¶ 1 - 3, Pg. 7 § 2.4 ¶ 1 - 2, Pg. 8 Fig. 7, Pgs. 42 - 43 § 3.5, Pg. 43 Figs. 29 & 30, Pg. 55 First-Full Paragraph - Pg. 56 Last Paragraph) 

-	With regards to claim 21, Collins et al. in view of Arpa et al. disclose the video management system of claim 19, further comprising: a multi-detector viewer, (Collins et al., Pg. 1 § 1 ¶ 3, Pg. 2 § 2, Pg. 2 Fig. 1, Pg. 3 § 2.1 ¶ 1 - 3, 

-	With regards to claim 23, Collins et al. in view of Arpa et al. disclose the video management system of claim 19, wherein the at least one event is displayed as an image snapshot at its corresponding geospatial location. (Collins et al., Pg. 1 § 1 ¶ 1 and 3 - 4, Pg. 2 § 2 ¶ 1, Pg. 7 First-Full Paragraph - “Sensor Controls”, Pg. 9 § 2.5 - Pg. 10 § 3 ¶ 1, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 30, Pg. 45 Fig. 32, Pgs. 54 - 56 § 4.4, Pg. 56 Fig. 41, Pg. 57 Fig. 42, Pg. 59 Fig. 43, Pg. 60 § 5.2) 

-	With regards to claim 28, Collins et al. in view of Arpa et al. disclose the video management system of claim 21, wherein the MS further comprises instructions that, when executed on the MS hardware, cause the MS hardware to display, via the multi-detector viewer and based on a new alarm-level event or an updated alarm-level event, real-time video including a sensor identity, an object 

-	With regards to claim 34, Collins et al. in view of Arpa et al. disclose the method of operating a video management system of claim 33, further comprising autonomously transmitting at least one alarm-level event to a management server (MS). (Collins et al., Pg. 1 § 1 ¶ 1 and 3, Pg. 2 § 2 - Pg. 3 § 2.1 ¶ 3, Pg. 3 Fig. 2, Pg. 6 § 2.3 ¶ 1, Pg. 7 § 2.4 - Pg. 10 Third-Full Paragraph, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 29, Pg. 55 First-Full Paragraph - Pg. 56 Last Paragraph) 

Claims 22 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins et al., “A System for Video Surveillance and Monitoring”, Tech. Report CMU-RI-TR-00-12, Robotics Institute, Carnegie Melon University, May 2000, pages 1 - 69 in view of Arpa et al. U.S. Publication No. 2003/0085992 A1 as applied to claims 21 and 34 above, and further in view of Romanowich et al. U.S. Publication No. 2007/0039030 A1.

-	With regards to claim 22, Collins et al. in view of Arpa et al. disclose the video management system of claim 21. Collins et al. fail to disclose expressly wherein the at least one alarm-level event is displayed only upon a determination that the at least one object is a threat. Pertaining to analogous art, Romanowich et al. disclose wherein the at least one alarm-level event is displayed only upon a determination that the at least one object is a threat. (Romanowich et al., 

-	With regards to claim 35, Collins et al. in view of Arpa et al. disclose the method of operating a video management system of claim 34, wherein the MS includes MS hardware of at least one MS processor and MS memory operably coupled to the at least one MS processor, (Collins et al., Pg. 1 § 1 ¶ 3, Pg. 2 § 2 - Pg. 3 § 2.1 ¶ 3, Pg. 3 Fig. 2, Pg. 7 § 2.4 - Pg. 10 Third-Full Paragraph, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 29, Pg. 55 First-Full Paragraph - Pg. 56 Last Paragraph) the method further comprising: performing video analytics on the plurality of real-time alarm-level events to determine a trigger; (Collins et al., Pg. 1 § 1 ¶ 1 - 4, Pg. 5 § 2.2 ¶ 1 - 2, Pg. 5 Fig. 4, Pgs. 6 - 7 § 2.3) and displaying, with the MS hardware, the at least one alarm-level event via a multi-detector viewer to a user in real-time. (Collins et al., Pg. 1 § 1 ¶ 1 and 3, Pg. 2 § 2, Pg. 2 Fig. 1, Pg. 3 § 2.1 ¶ 1 - 3, Pg. 3 Fig. 2, Pg. 5 § 2.2 ¶ 1 - 2, Pg. 5 Fig. 4, Pg. 6 § 2.3 - Pg. 7 “Sensor Controls”, Pg. 6 Fig. 5, Pg. 9 § 2.5 - Pg. 10 § 3 ¶ 1, Pgs. 42 - 43 § 3.5, Pg. 43 Fig. 29, Pg. 55 First-Full Paragraph - Pg. 56 Last Paragraph) Collins et al. fail to disclose expressly displaying, based on the trigger, the at least one alarm-level event. Pertaining to analogous art, Romanowich et al. disclose displaying, with the MS hardware and based on the trigger, the at least one alarm-level event. (Romanowich et al., Abstract, Fig. 8, Pg. 2 ¶ 0011 and 0015, Pg. 5 ¶ 0041, Pg. 7 ¶ 0059, Pg. 9 ¶ 0075, Pg. 10 ¶ 0078 - 0083, Pg. 11 ¶ 0093) Collins et al. in view of Arpa et al. and Romanowich et al. are combinable because they all both . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC RUSH/Primary Examiner, Art Unit 2667